Citation Nr: 0814311	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorders other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from July 2002 and 
September 2002 rating decisions by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2005, a videoconference hearing was 
held before the undersigned; a transcript of this hearing is 
of record.  The veteran's claims file is now in the 
jurisdiction of the San Diego, California RO.  This case was 
before the Board in December 2005 when it was remanded for 
additional development.  The issue on appeal has been re-
characterized to reflect that the veteran apparently seeks 
service connection for all psychiatric pathology.  In 
February 2006 and February 2008 statements, the veteran 
raised the issue of entitlement to service connection for 
PTSD.  Since this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A psychiatric disorder (other than PTSD) was not manifest 
during service; it is not shown that any such disability is 
related to the veteran's service.

2.  If alcohol dependence was present during active duty, it 
resulted from the veteran's own willful misconduct.


CONCLUSION OF LAW

Service connection for a psychiatric disorder (other than 
PTSD) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.301, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided content-complying notice by letter 
in April 2002, prior to the initial adjudication of the claim 
in July 2002.  The letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  Although it did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  March and July 2006 letters provided 
the veteran notice regarding ratings and effective dates of 
awards.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He has had ample time to respond to these letters 
and supplement the record.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) and available post-service treatment records 
have been secured.  He has not identified any pertinent, 
available evidence that remains outstanding.  He has been 
afforded VA examinations.  He provided testimony before the 
Board.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for disability resulting 
from injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
was not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 CFR § 3.301(a).

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

The veteran's service personnel records include an August 
1968 letter from the veteran to his commanding officer, 
wherein he requested a transfer to a less isolated duty 
station.  He stated, "My mental stability, I feel, is 
somewhat effected [sic] by my long absences from my home and 
family."  The veteran's SMRs are silent for any psychiatric 
treatment or diagnosis.  A June 1969 discharge examination 
report notes that psychiatric evaluation was normal.

VA outpatient treatment records from 2000 to 2002 note that 
the veteran received a psychiatric referral for depression in 
December 2000.  A February 2002 depression screen was 
positive; the veteran reported drinking six to eight beers a 
night.  A February 2002 PETS nursing intake form notes the 
veteran's complaints of depression and anxiety for the past 
four to five years.  He reported having no prior psychiatric 
treatment.  He also reported that his mother and two sisters 
had a history of depression.  After psychiatric evaluation, 
the diagnosis was moderate recurrent depressive disorder with 
features of anxiety, rule out alcohol abuse.

In February 2002, the veteran filed a claim of service 
connection for (in pertinent part) depression.  

On September 2002 psychiatric evaluation on behalf of VA, the 
veteran reported that he was on isolated duty in the Pacific 
"for a long time" during his military service.  He reported 
that he started missing his family and feeling sad and 
depressed.  Currently, he was drinking 12 beers a day and 
feeling depressed.  He denied hallucinations, suicidal 
ideation and homicidal ideation.  The diagnoses included 
alcohol dependence, alcohol induced mood disorder and 
depressive disorder not otherwise specified.

September 2002 through May 2003 VA outpatient treatment 
records note the veteran's ongoing complaints of anxiety and 
depression.  Alcohol abuse was also noted.  A September 2002 
outpatient treatment record notes that the veteran had 
experienced depression and anxiety for three to four years; 
the diagnoses included generalized anxiety disorder, probable 
major depressive disorder, and alcohol abuse versus 
dependence.  A May 2003 outpatient treatment record notes 
that the veteran had missed his last appointment with a VA 
psychiatrist. 

During the November 2005 hearing before the undersigned, the 
veteran testified that he was stationed on isolated duty in 
Iwo Jima for 11 months during his military service.  He 
indicated that there were about 25 members of the Coast Guard 
stationed on the island.  He indicated that he began to feel 
depressed towards the end of his service on the island, so he 
began to drink.  Thereafter, he was sent to Antarctica.  He 
then requested a transfer in order to be closer to the 
mainland.  He testified that he never sought psychiatric 
treatment during his military service.  He stated that he 
first sought help for depression from his family doctor in 
1971, and then again in 1976 or 1977.  He was told that these 
medical records were destroyed.  

In an August 2006 letter, Dr. D.C. noted that he had been 
treating the veteran since November 2005.  Current diagnoses 
included PTSD, major depression, social phobia and anxiety 
disorder.

A November 2006 VA examination report notes the veteran's 
account that he was stationed on isolated duty in Iwo Jima 
during his military service.  He indicated that this was very 
boring, and that he and the 25 others who were stationed 
there would usually spend their days drinking.  He indicated 
that it was stressful knowing that there was an active 
volcano nearby and that the area was subject to occasional 
typhoons.  After his service in Iwo Jima, he was stationed in 
New Zealand.  His icebreaker made trips to Antarctica and on 
one occasion, was caught in a typhoon.  He was trapped in a 
flooding engine room for less than a day.  The examiner also 
noted the veteran's long history of alcoholism.  Currently, 
the veteran complained of anxiety, difficulty sleeping, bad 
dreams, depressed mood, avoidance of other people, difficulty 
concentrating and poor self esteem.  After mental status 
examination, the diagnoses included alcohol dependence and 
anxiety disorder, not otherwise specified.  After reviewing 
the veteran's claims file, the VA examiner stated:

It is my opinion that [the veteran's] 
psychiatric difficulties started after 
service and it appears to me that his 
alcohol dependence started in the 
service, likely in Iwogema [sic], because 
he complained of being bored there, but I 
do not see that his psychiatric problems 
have anything to do with his service and, 
in fact, could be explained by the 
alcoholism itself.

In March 2005, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  VA and private 
treatment records relied upon by SSA show treatment for many 
various disabilities, including depression and anxiety.  The 
VA treatment records are noted above.  In addition, an April 
2004 treatment record from Dr. R.S. notes that the veteran 
complained of worsening depression since his father passed 
away at Christmastime and his wife left him.  The veteran was 
found to be disabled, effective January 2002.  The following 
were noted as severe impairments: lumbar strain/sprain 
syndrome; bilateral wrist arthritis; right biceps tendon 
rupture; and depression.  

The veteran's SMRs, including his discharge examination 
report, are silent for any findings of a psychiatric 
disorder.  It is not in dispute that he currently has 
variously diagnosed psychiatric disorders.  However, there is 
no post-service medical evidence of such disability until 
many years after his discharge from service.  Consequently, 
service connection on the basis that a psychiatric disorder 
became manifest in service and persisted is not warranted.  

Regarding the etiology of the veteran's current psychiatric 
disorders, it is noteworthy that his psychiatric diagnoses 
most recently (on VA examination in November 2006) included 
alcohol dependence.  As is noted above, governing law (see 
38 C.F.R. § 3.301(a)) specifically prohibits the payment of 
compensation for disability due to misconduct, or abuse of 
alcohol or drugs.  Regarding the etiology of the veteran's 
other current psychiatric disorder (most recently diagnosed 
as anxiety disorder, not otherwise specified, on VA 
examination in November 2006), the Board notes that no 
current psychiatric diagnosis has ever been linked to his 
military service by any medical evidence.  To the contrary, 
the November 2006 VA examiner essentially opined that the 
claimed disability started after service and is not related 
to the veteran's military service.  There is no medical 
opinion to the contrary of record.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disorder (other than PTSD).  
Accordingly, it must be denied.


ORDER

Service connection for a psychiatric disorder (other than 
PTSD) is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


